Case 2:21-cv-14074-AMC Document 1 Entered on FLSD Docket 02/09/2021 Page 1 of 19
Case 2:21-cv-14074-AMC Document 1 Entered on FLSD Docket 02/09/2021 Page 2 of 19
Case 2:21-cv-14074-AMC Document 1 Entered on FLSD Docket 02/09/2021 Page 3 of 19
Case 2:21-cv-14074-AMC Document 1 Entered on FLSD Docket 02/09/2021 Page 4 of 19
Case 2:21-cv-14074-AMC Document 1 Entered on FLSD Docket 02/09/2021 Page 5 of 19
Case 2:21-cv-14074-AMC Document 1 Entered on FLSD Docket 02/09/2021 Page 6 of 19
Case 2:21-cv-14074-AMC Document 1 Entered on FLSD Docket 02/09/2021 Page 7 of 19
Case 2:21-cv-14074-AMC Document 1 Entered on FLSD Docket 02/09/2021 Page 8 of 19




         COMPOSITE EXHIBIT “A”
     Case 2:21-cv-14074-AMC Document 1 Entered on FLSD Docket 02/09/2021 Page 9 of 19
                                 Analytical Instrument Management
                                 8392 S. Continental Divide Rd.
                                 Suite:102
                                 Littleton, CO 80127
                                                                                                                           Invoice
                                 ph. 303.730.4136
                                 fax. 303.972.1493
                                                                                                                DATE          INVOICE #
                                 AIManalytical.com
                                                                                                               9/25/2020        MI6605



        BILL TO                                                                       SHIP TO

     Acutech Inc.                                                                  Validity Laboratory Services, LLC
     1091 Kenworthy Pl,                                                            c/o Medicinal Cannabis Authority
     Dayton, OH 45458                                                              Ministry of Agriculture
                                                                                   Rivulet/Enhams
                                                                                   Windward, VC0270 St. Vincent & Grenadines




              P.O. NUMBER                              TERMS                 REP            SHIP         VIA                  F.O.B.

                Verbal/MP                           Wire Transfer             JH        12/28/2020    UniShipper           Littleton, CO

QUANTITY               ITEM CODE                                        DESCRIPTION                          PRICE EACH        AMOUNT

                                    SVG Lab
                                    Agilent 1100 HPLC
            1 AGLC-X-G1311A-Quat... Agilent/Hewlett Packard - Model 1100 (G1311A)                                 22,500.00     22,500.00T
                                    Quaternary Pump - includes NEW Sapphire Pistons and
                                    Seals SN# DE91609716
            1 AGLC-X-G1322A-Deg... Agilent/Hewlett Packard - Model 1100 (G1322A) HPLC                                                  0.00T
                                    Vacuum Degasser - Solvent Module SN# JP73012166
            1 AGLC-X-G1315A-DAD Agilent/Hewlett Packard - Model 1100 (G1315A)                                                          0.00T
                                    Diode-Array Detector - Includes NEW lamp
                                    SN#DE72002234
            1 AGLC-X-G1316A-Colu... Agilent/Hewlett Packard - Model 1100 (G1316A)                                                      0.00T
                                    Thermostatted Column Compartment SN# DE11119258
            1 AGLC-Y-G1329A-ALS     Agilent/Hewlett Packard - Model 1100 (G1329A ALS)                                                  0.00T
                                    Thermostatted Autosampler - Includes NEW Needle, Seat,
                                    Rotor Seal, Solvent Lines, Filters, and Bottles SN#
                                    DE43615997
            1 RKLC-X-Raptor         Restek - Model 9314A65 Raptor ARC-18, 2.7µm,                                    740.00         740.00T
                                    150x4.6mm HPLC Column
            1 XXCOM-WIN7            Computer - Intel Celeron G4900 3.1 GHz dual-core                                                   0.00T
                                    processor or better. 4 GB DDR 4 RAM, 250 GB 3D
                                    NAND Solid State Drive, 24X Dual Layer DVD Burner,
                                    1 GB GeForce 210 / GeForce GT 710 graphics, Windows
                                    7 Professional Brand New Including Microsoft - Windows
                                    7 License
            1 AGLC-S-G2170BA        Agilent Technologies - Product G2170BA HPLC                                                        0.00T
                                    ChemStation

Analytical Instrument Management does not collect any City, Local or State use or sales tax for
items being shipped out of Colorado. Our terms are FOB Littleton, Colorado for items being           Total
shipped out of Colorado. It is the responsibility of the purchaser to pay any and all required tax
associated with this invoice unless the purchaser is located in the State Colorado.




                                                                        Page 1
    Case 2:21-cv-14074-AMC Document 1 Entered on FLSD Docket 02/09/2021 Page 10 of 19
                                 Analytical Instrument Management
                                 8392 S. Continental Divide Rd.
                                 Suite:102
                                 Littleton, CO 80127
                                                                                                                           Invoice
                                 ph. 303.730.4136
                                 fax. 303.972.1493
                                                                                                                DATE          INVOICE #
                                 AIManalytical.com
                                                                                                               9/25/2020        MI6605



        BILL TO                                                                       SHIP TO

     Acutech Inc.                                                                  Validity Laboratory Services, LLC
     1091 Kenworthy Pl,                                                            c/o Medicinal Cannabis Authority
     Dayton, OH 45458                                                              Ministry of Agriculture
                                                                                   Rivulet/Enhams
                                                                                   Windward, VC0270 St. Vincent & Grenadines




              P.O. NUMBER                              TERMS                 REP            SHIP         VIA                  F.O.B.

                Verbal/MP                           Wire Transfer             JH        12/28/2020    UniShipper           Littleton, CO

QUANTITY               ITEM CODE                                        DESCRIPTION                          PRICE EACH        AMOUNT

            1 AGLC-S-G2180BA                   Agilent Technologies - Product G2180BA HPLC 3D                                          0.00T
                                               ChemStation Software
            1 XXMOND-27in LCD                  Monitor - 27 inch Flat Panel Display 1920 x 1080 (NEW)                                  0.00T

                                    Agilent 6890/5973 GC-MS Configured for headspace
                                    analysis
            1 AGMSDX-5973NhpTur... Agilent Technologies - Model 5973N Mass Selective                              52,000.00     52,000.00T
                                    Detector (MSD) with High Performance Turbo Pump
                                    Option - MSD to have new Repeller, Filament, and
                                    Multiplier SN# US81221569
            1 AGGC-X-6890Plus       Agilent Technologies - Model 6890 Plus Gas                                                         0.00T
                                    Chromatograph Mainframe SN# US00028844
            1 AGGC-A-6890-SSL-10... Agilent Technologies - Model G1560A Split/Splitless Inlet                                          0.00T
                                    with EPC
            1 0001-NIP              Agilent Technologies - 6890 LAN (Local Area Network)                                               0.00T
                                    Interface - GC Option No. 500
            1 EDVACE-E2M3           Edwards - Model RV3 Vacuum Pump (New Rebuild) SN#                                                  0.00T
                                    200145211
            1 RKGC-X-Rxi624Sil      Restek - Model 13868 Rxi-624Sil MS Cap. Column 30m,                             585.00         585.00T
                                    0.25mm ID, 1.40um
            1 XXCOM-WIN7            Computer - Intel Celeron G4900 3.1 GHz dual-core                                                   0.00T
                                    processor or better. 4 GB DDR 4 RAM, 250 GB 3D
                                    NAND Solid State Drive, 24X Dual Layer DVD Burner,
                                    1 GB GeForce 210 / GeForce GT 710 graphics, Windows
                                    7 Professional Brand New Including Microsoft - Windows
                                    7 License

Analytical Instrument Management does not collect any City, Local or State use or sales tax for
items being shipped out of Colorado. Our terms are FOB Littleton, Colorado for items being           Total
shipped out of Colorado. It is the responsibility of the purchaser to pay any and all required tax
associated with this invoice unless the purchaser is located in the State Colorado.




                                                                        Page 2
    Case 2:21-cv-14074-AMC Document 1 Entered on FLSD Docket 02/09/2021 Page 11 of 19
                                 Analytical Instrument Management
                                 8392 S. Continental Divide Rd.
                                 Suite:102
                                 Littleton, CO 80127
                                                                                                                           Invoice
                                 ph. 303.730.4136
                                 fax. 303.972.1493
                                                                                                                DATE          INVOICE #
                                 AIManalytical.com
                                                                                                               9/25/2020        MI6605



        BILL TO                                                                       SHIP TO

     Acutech Inc.                                                                  Validity Laboratory Services, LLC
     1091 Kenworthy Pl,                                                            c/o Medicinal Cannabis Authority
     Dayton, OH 45458                                                              Ministry of Agriculture
                                                                                   Rivulet/Enhams
                                                                                   Windward, VC0270 St. Vincent & Grenadines




              P.O. NUMBER                              TERMS                 REP            SHIP         VIA                  F.O.B.

                Verbal/MP                           Wire Transfer             JH        12/28/2020    UniShipper           Littleton, CO

QUANTITY               ITEM CODE                                        DESCRIPTION                           PRICE EACH       AMOUNT

            1 AGMSDS-G1701EA                   Agilent Technologies - Product G1701EA MSD                                              0.00T
                                               ChemStation Software.
            1 XXMOND-27in LCD                  Monitor - 27 inch Flat Panel Display 1920 x 1080 (NEW)                                  0.00T
            1 AGGC-C-Cables                    Agilent Technologies - Cables and Connectors for System                                 0.00T
                                               Operation and Control
            1 ESPT-Y-FLEXHS                    EST Analytical - Model FLEX Automated Headspace                                         0.00T
                                               Autosampler Configured for Residual Solvent Analysis.
                                               Includes 6 position incubator/agitator, 32 position tray for
                                               20/10ml headspace vials and heated syringe assembly SN#
                                               FLX0309091020

                                    Agilent 6890 GC-FID Configured for Liquid Analysis
            1 AGGC-X-6890Plus       Agilent Technologies - Model 6890 Plus Gas                                    16,000.00     16,000.00T
                                    Chromatograph Mainframe SN# US00035288
            1 AGGC-A-6890-SSL-10... Agilent Technologies - Model G1560A Split/Splitless Inlet                                          0.00T
                                    with EPC
            1 AGGC-A-6890-FID       Agilent Technologies - 6890 opt. 211 Flame Ionization                                              0.00T
                                    Detector (FID)
            1 0001-NIP              Agilent Technologies - 6890 LAN (Local Area Network)                                               0.00T
                                    Interface - GC Option No. 500
            1 RKGC-X-Rxi5Sil        Restek - Model 13623 Rxi-5Sil MS Cap. Column 30m,                               565.00         565.00T
                                    0.25mm ID, 0.25um
            1 AGGC-Y-7683Inj        Agilent Technologies - Model 7683 ALS Automatic                                                    0.00T
                                    Liquid Sampler Autoinjector (G2613A) SN# US83502237
            1 AGGC-Y-7683Tray       Agilent Technologies - Model 7683 ALS Automatic                                                    0.00T
                                    Liquid Sampler Tray (G2614A) SN# CN52433478

Analytical Instrument Management does not collect any City, Local or State use or sales tax for
items being shipped out of Colorado. Our terms are FOB Littleton, Colorado for items being           Total
shipped out of Colorado. It is the responsibility of the purchaser to pay any and all required tax
associated with this invoice unless the purchaser is located in the State Colorado.




                                                                        Page 3
    Case 2:21-cv-14074-AMC Document 1 Entered on FLSD Docket 02/09/2021 Page 12 of 19
                                 Analytical Instrument Management
                                 8392 S. Continental Divide Rd.
                                 Suite:102
                                 Littleton, CO 80127
                                                                                                                           Invoice
                                 ph. 303.730.4136
                                 fax. 303.972.1493
                                                                                                                DATE          INVOICE #
                                 AIManalytical.com
                                                                                                               9/25/2020        MI6605



        BILL TO                                                                       SHIP TO

     Acutech Inc.                                                                  Validity Laboratory Services, LLC
     1091 Kenworthy Pl,                                                            c/o Medicinal Cannabis Authority
     Dayton, OH 45458                                                              Ministry of Agriculture
                                                                                   Rivulet/Enhams
                                                                                   Windward, VC0270 St. Vincent & Grenadines




              P.O. NUMBER                              TERMS                 REP            SHIP         VIA                  F.O.B.

                Verbal/MP                           Wire Transfer             JH        12/28/2020    UniShipper           Littleton, CO

QUANTITY               ITEM CODE                                        DESCRIPTION                          PRICE EACH        AMOUNT

            1 XXCOM-WIN7                       Computer - Intel Celeron G4900 3.1 GHz dual-core                                        0.00T
                                               processor or better. 4 GB DDR 4 RAM, 250 GB 3D
                                               NAND Solid State Drive, 24X Dual Layer DVD Burner,
                                               1 GB GeForce 210 / GeForce GT 710 graphics, Windows
                                               7 Professional Brand New Including Microsoft - Windows
                                               7 License
            1 XXMOND-27in LCD                  Monitor - 27 inch Flat Panel Display 1920 x 1080 (NEW)                                  0.00T
            1 0001-NIP                         Agilent Technologies - Product G2070BA GC                                               0.00T
                                               ChemStation Software

            1 AGLC-X-G6460A         Agilent 6460 Triple-Quadrupole LC-MS/MS SN#                                 170,000.00     170,000.00T
                                    US91770152
            1 EDVAC-E-E2M28         Edwards - Model E2M28 Vacuum Pump, D/D Dual Stage                                                  0.00T
            1 AGLC-X-G1312B-BinP... Agilent Technologies - Model 1260 Infinity Binary Pump                                             0.00T
                                    (G1312B) - includes NEW Sapphire Pistons and Seals
                                    SN# DEACB04732
            1 AGLC-X-G1316A-1260... Agilent Technologies - Model 1260 Infinity (G1316A)                                                0.00T
                                    Thermostatted Column Compartment SN# DEACN29056
            1 AGLC-Y-G1329B-ALS     Agilent Technologies - Model 1260 Infinity Standard                                                0.00T
                                    Autosampler (G1329B) SN# DEAAC26875
            1 AGLC-X-G1322A-Deg... Agilent/Hewlett Packard - Model 1260 Infinity (G1322A)                                              0.00T
                                    HPLC Vacuum Degasser - Solvent Module SN#
                                    JP60802057




Analytical Instrument Management does not collect any City, Local or State use or sales tax for
items being shipped out of Colorado. Our terms are FOB Littleton, Colorado for items being           Total
shipped out of Colorado. It is the responsibility of the purchaser to pay any and all required tax
associated with this invoice unless the purchaser is located in the State Colorado.




                                                                        Page 4
    Case 2:21-cv-14074-AMC Document 1 Entered on FLSD Docket 02/09/2021 Page 13 of 19
                                 Analytical Instrument Management
                                 8392 S. Continental Divide Rd.
                                 Suite:102
                                 Littleton, CO 80127
                                                                                                                           Invoice
                                 ph. 303.730.4136
                                 fax. 303.972.1493
                                                                                                                DATE          INVOICE #
                                 AIManalytical.com
                                                                                                               9/25/2020        MI6605



        BILL TO                                                                       SHIP TO

     Acutech Inc.                                                                  Validity Laboratory Services, LLC
     1091 Kenworthy Pl,                                                            c/o Medicinal Cannabis Authority
     Dayton, OH 45458                                                              Ministry of Agriculture
                                                                                   Rivulet/Enhams
                                                                                   Windward, VC0270 St. Vincent & Grenadines




              P.O. NUMBER                              TERMS                 REP            SHIP         VIA                  F.O.B.

                Verbal/MP                           Wire Transfer             JH        12/28/2020    UniShipper           Littleton, CO

QUANTITY               ITEM CODE                                        DESCRIPTION                          PRICE EACH        AMOUNT

            1 XXCOM-WIN7                       Computer - Intel Celeron G4900 3.1 GHz dual-core                                        0.00T
                                               processor or better. 4 GB DDR 4 RAM, 250 GB 3D
                                               NAND Solid State Drive, 24X Dual Layer DVD Burner,
                                               1 GB GeForce 210 / GeForce GT 710 graphics, Windows
                                               7 Professional Brand New Including Microsoft - Windows
                                               7 License
            1 XXMOND-27in LCD                  Monitor - 27 inch Flat Panel Display 1920 x 1080 (NEW)                                  0.00T
            1 0001-NIP                         Agilent Mass Hunter Software                                                            0.00T

                                               Agilent 7000 Triple-Quadrupole GC-MS/MS
            1 AGMSDX-7000CQQQ                  Agilent Technologies - Model 7000C Triple Quad Mass              155,000.00     155,000.00T
                                               Selective Detector SN# US1342T103
            1 AGGC-X-7890B                     Agilent Technologies - Model 7890B Gas Chromatograph                                    0.00T
                                               Mainframe SN# CN13443138
            1 AGGC-A-7890-SSL                  Agilent Technologies - G3440 Opt. 112 Split/Splitless                                   0.00T
                                               inlet with EPC

            1 EDVAC-E-RV5                      Edwards - Model RV5 Vacuum Pump                                                         0.00T

            1 AGGC-Y-7693A                     Agilent Technologies - Model 7693A ALS Automatic                                        0.00T
                                               Liquid Sampler Autoinjector (G4513A) SN# CN13360147
            1 AGGC-Y-7693Atray                 Agilent Technologies - Model 7693A 150-Position                                         0.00T
                                               Sample Tray (G4514A) SN# CN13340045




Analytical Instrument Management does not collect any City, Local or State use or sales tax for
items being shipped out of Colorado. Our terms are FOB Littleton, Colorado for items being           Total
shipped out of Colorado. It is the responsibility of the purchaser to pay any and all required tax
associated with this invoice unless the purchaser is located in the State Colorado.




                                                                        Page 5
    Case 2:21-cv-14074-AMC Document 1 Entered on FLSD Docket 02/09/2021 Page 14 of 19
                                 Analytical Instrument Management
                                 8392 S. Continental Divide Rd.
                                 Suite:102
                                 Littleton, CO 80127
                                                                                                                             Invoice
                                 ph. 303.730.4136
                                 fax. 303.972.1493
                                                                                                                  DATE          INVOICE #
                                 AIManalytical.com
                                                                                                                 9/25/2020        MI6605



        BILL TO                                                                       SHIP TO

     Acutech Inc.                                                                  Validity Laboratory Services, LLC
     1091 Kenworthy Pl,                                                            c/o Medicinal Cannabis Authority
     Dayton, OH 45458                                                              Ministry of Agriculture
                                                                                   Rivulet/Enhams
                                                                                   Windward, VC0270 St. Vincent & Grenadines




              P.O. NUMBER                              TERMS                 REP            SHIP           VIA                  F.O.B.

                Verbal/MP                           Wire Transfer             JH        12/28/2020    UniShipper             Littleton, CO

QUANTITY               ITEM CODE                                        DESCRIPTION                          PRICE EACH          AMOUNT

            1 XXCOM-WIN7                       Computer - Intel Celeron G4900 3.1 GHz dual-core                                          0.00T
                                               processor or better. 4 GB DDR 4 RAM, 250 GB 3D
                                               NAND Solid State Drive, 24X Dual Layer DVD Burner,
                                               1 GB GeForce 210 / GeForce GT 710 graphics, Windows
                                               10 Professional Brand New Including Microsoft -
                                               Windows 10 License
            1 0001-NIP                         Mass Hunter Software                                                                      0.00T
            1 XXMOND-27in LCD                  Monitor - 27 inch Flat Panel Display 1920 x 1080 (NEW)                                    0.00T

               AGGC-C-Cables                   Agilent Technologies - Cables and Connectors for System                                   0.00T
                                               Operation and Control


            1 PEICMX-ElanDRCe                  Perkin Elmer DRCe ICP-MS including autosampler,                      65,000.00     65,000.00T
                                               chiller, and PC data system

               RefurbAIM                       The above systems will be completely refurbished, tested,                                 0.00T
                                               and includes a 6-month warranty




                                               Additional Capital Lab Accessories [Estimate of needs
                                               based on typical lab layout, staffing, and throughput. We
                                               will tweak this according to your actual needs]
            1 MS-DIG-ETHOSUP                   Milestone - Model ETHOS UP High Performance                          38,000.00     38,000.00T

Analytical Instrument Management does not collect any City, Local or State use or sales tax for
items being shipped out of Colorado. Our terms are FOB Littleton, Colorado for items being           Total
shipped out of Colorado. It is the responsibility of the purchaser to pay any and all required tax
associated with this invoice unless the purchaser is located in the State Colorado.




                                                                        Page 6
    Case 2:21-cv-14074-AMC Document 1 Entered on FLSD Docket 02/09/2021 Page 15 of 19
                                 Analytical Instrument Management
                                 8392 S. Continental Divide Rd.
                                 Suite:102
                                 Littleton, CO 80127
                                                                                                                              Invoice
                                 ph. 303.730.4136
                                 fax. 303.972.1493
                                                                                                                   DATE          INVOICE #
                                 AIManalytical.com
                                                                                                                  9/25/2020        MI6605



        BILL TO                                                                       SHIP TO

     Acutech Inc.                                                                  Validity Laboratory Services, LLC
     1091 Kenworthy Pl,                                                            c/o Medicinal Cannabis Authority
     Dayton, OH 45458                                                              Ministry of Agriculture
                                                                                   Rivulet/Enhams
                                                                                   Windward, VC0270 St. Vincent & Grenadines




              P.O. NUMBER                              TERMS                 REP            SHIP            VIA                  F.O.B.

                Verbal/MP                           Wire Transfer             JH        12/28/2020      UniShipper            Littleton, CO

QUANTITY               ITEM CODE                                        DESCRIPTION                              PRICE EACH       AMOUNT

                                               Microwave Digestion System with 660 Full
                                               Color Touch Screen Controller & Easy CONTROL
                                               Software
                                               Features Include:
                                               • EasyTEMP 2 direct contact-less temperature control in
                                               all vessels for
                                               MAXI44
                                               • Solid 18/8 stainless steel cabinet for maximum safety
                                               • 18/8 stainless steel cavity, coated with 5 layers of PTFE
                                               applied at 350°C.
                                               Guaranteed against corrosion for 5 years
                                               • 70.5L Microwave Cavity
                                               • Self-resealing pressure responsive door
                                               • Built in exhaust unit for fast vessel cooling located at rear
                                               of the cavity
                                               • Dual magnetron system with rotating diffuser for
                                               homogeneous microwave
                                               distribution in the cavity
                                               • Two 950 Watt rated magnetrons, for a total of 1900
                                               Watts
                                               • Continuous and PID-controlled microwave emission at
                                               all power levels
                                               • Internal video camera for constant run monitoring
                                               • Weight: ca. 84kg
                                               • Overall instrument dimensions: 54 x 64 x (69)H cm
                                               • Power: 230 V/60 Hz, 3.5 kWatt

Analytical Instrument Management does not collect any City, Local or State use or sales tax for
items being shipped out of Colorado. Our terms are FOB Littleton, Colorado for items being             Total
shipped out of Colorado. It is the responsibility of the purchaser to pay any and all required tax
associated with this invoice unless the purchaser is located in the State Colorado.




                                                                        Page 7
    Case 2:21-cv-14074-AMC Document 1 Entered on FLSD Docket 02/09/2021 Page 16 of 19
                                 Analytical Instrument Management
                                 8392 S. Continental Divide Rd.
                                 Suite:102
                                 Littleton, CO 80127
                                                                                                                           Invoice
                                 ph. 303.730.4136
                                 fax. 303.972.1493
                                                                                                                DATE          INVOICE #
                                 AIManalytical.com
                                                                                                               9/25/2020        MI6605



        BILL TO                                                                       SHIP TO

     Acutech Inc.                                                                  Validity Laboratory Services, LLC
     1091 Kenworthy Pl,                                                            c/o Medicinal Cannabis Authority
     Dayton, OH 45458                                                              Ministry of Agriculture
                                                                                   Rivulet/Enhams
                                                                                   Windward, VC0270 St. Vincent & Grenadines




              P.O. NUMBER                              TERMS                 REP            SHIP         VIA                  F.O.B.

                Verbal/MP                           Wire Transfer             JH        12/28/2020    UniShipper           Littleton, CO

QUANTITY               ITEM CODE                                        DESCRIPTION                          PRICE EACH        AMOUNT

                                               660 Full Color Touch Screen Controller with Easy
                                               CONTROL Software
                                               • 6.5" screen with 64,000 colors
                                               • VGA resolution 640x480 for sharp process graphics
                                               • 5 USB ports, 1 RS232 port, 1 LAN port, 2 video ports
                                               • "Easy-Control" Software allows the user to edit, save,
                                               and run a virtually unlimited number of methods
                                               • Methods and runs saved on PC-compatible USB
                                               pen-drive
                                               Milestone Connect (Pre-installed on Complimentary iPad)
                                               • Web-based application for external devices, including
                                               application library,
                                               tutorial videos, spare parts and consumables and remote
                                               control of the
                                               system

                                               One Year Original Factory Warranty. Valid for 12 months
                                               from the date of installation but no longer than 13 months
                                               from ship date
            1 MS-DIG-MAXI-24                   Milestone - Model MAXI-24 High Performance and High                                     0.00T
                                               Throughput Rotor (w 24 vessels complete)
                                               Includes:
                                               • All vessels have an automatic pressure relief valve
                                               • Vessel covers and liners are made of TFM
                                               • 80 mL, 60 bar max. pressure
                                               • Maximum operating temperature: 300°C

Analytical Instrument Management does not collect any City, Local or State use or sales tax for
items being shipped out of Colorado. Our terms are FOB Littleton, Colorado for items being           Total
shipped out of Colorado. It is the responsibility of the purchaser to pay any and all required tax
associated with this invoice unless the purchaser is located in the State Colorado.




                                                                        Page 8
    Case 2:21-cv-14074-AMC Document 1 Entered on FLSD Docket 02/09/2021 Page 17 of 19
                                 Analytical Instrument Management
                                 8392 S. Continental Divide Rd.
                                 Suite:102
                                 Littleton, CO 80127
                                                                                                                           Invoice
                                 ph. 303.730.4136
                                 fax. 303.972.1493
                                                                                                                DATE          INVOICE #
                                 AIManalytical.com
                                                                                                               9/25/2020        MI6605



        BILL TO                                                                       SHIP TO

     Acutech Inc.                                                                  Validity Laboratory Services, LLC
     1091 Kenworthy Pl,                                                            c/o Medicinal Cannabis Authority
     Dayton, OH 45458                                                              Ministry of Agriculture
                                                                                   Rivulet/Enhams
                                                                                   Windward, VC0270 St. Vincent & Grenadines




              P.O. NUMBER                              TERMS                 REP            SHIP         VIA                  F.O.B.

                Verbal/MP                           Wire Transfer             JH        12/28/2020    UniShipper           Littleton, CO

QUANTITY               ITEM CODE                                        DESCRIPTION                          PRICE EACH        AMOUNT

            1 MS-DIG-Install                   Milestone - Instrument and software familiarization plus                                0.00T
                                               basic operator training (includes travel and expenses).
            1 0001-NIP                         Spex GenoGrinder 2010 and accessories for 50mL                     17,500.00     17,500.00T
                                               homogenization - 230V
            4 SSAB-X-SAS-164                   Schuler Scientific Analytical Balance - SAS-164 160g x              1,995.00      7,980.00T
                                               0.1mg, internal calibration
            1 0001-NIP                         Rotronic HygroPalm HP23-AW-A Kit for Water Activity                 3,285.00      3,285.00T
            1 TJOV-E-66L                       Thermo Scientific Heratherm™ General Protocol                       2,290.00      2,290.00T
                                               Mechanical Convection Oven
            1 OHCF-X-FT5816                    Ohaus - Frontier 5000 Series Multi-Centrifuge - Brand               5,200.00      5,200.00T
                                               New - 230V
            1 OHCF-X-SO1650                    Ohaus - Frontier 5000 Series Rotor, Swing out, 16x50ml,             2,219.00      2,219.00T
                                               ID- Brand New
            2 OHCF-X-SOR450                    Ohaus - Frontier 5000 Series Rack, 4x50ml D29mm FA,                  410.00         820.00T
                                               2/pk, Brand New
            1 0001-NIP                         Aria MX Real-Time qPCR for microbial testing (FAM,                 28,750.00     28,750.00T
                                               ROX, HEX, CY3, CY5, Atto Filters Included)
            1 0001-NIP                         Consumables Startup Package [Estimate - final cost will be         50,000.00     50,000.00T
                                               calculated based on the bespoke-built consumables list. To
                                               be calculated in ~ 2 weeks with itemized list
                                               provided](Solvents, Standards, Assays, Vials, Filters,
                                               Small Lab Items, etc)
            2 FIBH-E-6footfume                 Fisher American 6' Fume Hood with Dual Sash and 2x                  5,700.00     11,400.00T
                                               Cabinets
            1 FIBH-E-ACID                      Fisher American Under Fume Hood Acid/Base Cabinet                   1,000.00      1,000.00T


Analytical Instrument Management does not collect any City, Local or State use or sales tax for
items being shipped out of Colorado. Our terms are FOB Littleton, Colorado for items being           Total
shipped out of Colorado. It is the responsibility of the purchaser to pay any and all required tax
associated with this invoice unless the purchaser is located in the State Colorado.




                                                                        Page 9
    Case 2:21-cv-14074-AMC Document 1 Entered on FLSD Docket 02/09/2021 Page 18 of 19
                                 Analytical Instrument Management
                                 8392 S. Continental Divide Rd.
                                 Suite:102
                                 Littleton, CO 80127
                                                                                                                           Invoice
                                 ph. 303.730.4136
                                 fax. 303.972.1493
                                                                                                                DATE          INVOICE #
                                 AIManalytical.com
                                                                                                               9/25/2020        MI6605



        BILL TO                                                                       SHIP TO

     Acutech Inc.                                                                  Validity Laboratory Services, LLC
     1091 Kenworthy Pl,                                                            c/o Medicinal Cannabis Authority
     Dayton, OH 45458                                                              Ministry of Agriculture
                                                                                   Rivulet/Enhams
                                                                                   Windward, VC0270 St. Vincent & Grenadines




              P.O. NUMBER                              TERMS                 REP            SHIP         VIA                  F.O.B.

                Verbal/MP                           Wire Transfer             JH        12/28/2020    UniShipper           Littleton, CO

QUANTITY               ITEM CODE                                        DESCRIPTION                          PRICE EACH        AMOUNT

            2 FIBH-E-SOLV                      Fisher American Under Fume Hood Solvents/Flammables                 1,000.00      2,000.00T
                                               Cabinet

            1 0001-NIP                         Full St.Vincent Lab Documentation and Training Services            79,800.00     79,800.00T
                                               ISO 17025:2017 compliant Quality Management System
                                               (QMS). The QMS includes a full Quality Manual and all
                                               required ISO 17025 supporting documents.
                                               ISO 17025:2017 compliant Standard Operating Procedures
                                               for the following methods: Potency, Pesticides,
                                               Mycotoxins, Water Activity, Heavy Metals, Terpenes,
                                               Residual Solvents, Moisture Content.
                                               ISO 17025:2017 compliant laboratory records
                                               documentation. This includes documentation used on a day
                                               to day basis in the lab (training forms, calculation
                                               worksheets, bench records, corrective action forms,
                                               employee forms, etc.).
                                               3 weeks (15 eight-hour days) on-site staff training, covers
                                               basic laboratory and quality control practices, full method
                                               validation for each test method compliant to ISO
                                               17025:2017, method specific training, operation of
                                               equipment as it pertains to methods, data/ethics integrity
                                               training (ISO requirement), and Hazardous Waste
                                               familiarization.




Analytical Instrument Management does not collect any City, Local or State use or sales tax for
items being shipped out of Colorado. Our terms are FOB Littleton, Colorado for items being           Total
shipped out of Colorado. It is the responsibility of the purchaser to pay any and all required tax
associated with this invoice unless the purchaser is located in the State Colorado.




                                                                       Page 10
    Case 2:21-cv-14074-AMC Document 1 Entered on FLSD Docket 02/09/2021 Page 19 of 19
                                 Analytical Instrument Management
                                 8392 S. Continental Divide Rd.
                                 Suite:102
                                 Littleton, CO 80127
                                                                                                                           Invoice
                                 ph. 303.730.4136
                                 fax. 303.972.1493
                                                                                                                DATE          INVOICE #
                                 AIManalytical.com
                                                                                                               9/25/2020        MI6605



        BILL TO                                                                       SHIP TO

     Acutech Inc.                                                                  Validity Laboratory Services, LLC
     1091 Kenworthy Pl,                                                            c/o Medicinal Cannabis Authority
     Dayton, OH 45458                                                              Ministry of Agriculture
                                                                                   Rivulet/Enhams
                                                                                   Windward, VC0270 St. Vincent & Grenadines




              P.O. NUMBER                              TERMS                 REP            SHIP         VIA                  F.O.B.

                Verbal/MP                           Wire Transfer             JH        12/28/2020    UniShipper           Littleton, CO

QUANTITY               ITEM CODE                                        DESCRIPTION                          PRICE EACH        AMOUNT

                                               1 week (5 eight-hour days) on-site instrument method
                                               implementation – methods are installed, and instruments
                                               are calibrated for Canada and E.U. Hemp/CBD specific
                                               target lists.


               SERVICE-AIM                     On-Site System Installation and Basic System/Software               8,500.00      8,500.00
                                               Familiarization [Installation Engineer]
               ShippingAIM                     Shipping and handling will be prepaid and added to the                                  0.00T
                                               final invoice
                                               Out-of-state sale, exempt from sales tax                             0.00%              0.00




Analytical Instrument Management does not collect any City, Local or State use or sales tax for
items being shipped out of Colorado. Our terms are FOB Littleton, Colorado for items being           Total
shipped out of Colorado. It is the responsibility of the purchaser to pay any and all required tax                         USD 741,134.00
associated with this invoice unless the purchaser is located in the State Colorado.
FID# XX-XXXXXXX



                                                                       Page 11
